DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16,19,23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bender (US 3,730,388).
Regarding Claim 16, Bender discloses a method of counting or dispensing a defined number of solid medicament units, comprising: providing a medicament dispenser including a holding hopper (28), a measurement chamber (32) having a conduit with a top opening and a bottom opening, a top barrier (34), and a first bottom barrier (38);
positionally adjusting the first bottom barrier (38) along the conduit to define a spacing relative to the top barrier (34) to accommodate the defined number of the solid medicament units;
accumulating a sample of the solid medicament units in the holding hopper (28);
with the first bottom barrier (34) in a closed position, actuating the top barrier to move from a closed position to an open position to allow the solid medicament units to flow from the holding hopper (28) into the measurement chamber (32);
actuating the top barrier (34) to move from the open position to the closed position to stop the solid medicament units from flowing from the holding hopper (28) into the measurement chamber (32), wherein the defined number of the solid medicinal units are located between the top barrier (34), in the closed position, and the first bottom barrier (38), in the closed position, within the measurement chamber (32);
actuating the first bottom barrier (38) to move from the closed position to an open position to dispense the defined number of the solid medicament units from the measurement chamber (32).
Regarding Claim 19, Bender discloses wherein the defined number of the solid medicament units is dispensed from the measurement chamber (32) to a bottom chamber (fig.4) with a top opening end and a bottom end, wherein the top opening end of the bottom chamber is coupled to the bottom opening end of the measurement chamber (32).
Regarding Claim 23, Bender discloses adjusting the first bottom barrier (38) prior to actuating the top barrier to move from the closed position to the open position
Regarding Claim 24, Bender discloses wherein the defined number of solid medicament units is dispensed to a bottom chamber (fig.4) coupled to the measurement chamber (32).

Allowable Subject Matter
Claims 1-5,7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: a medicament dispenser for solid medicinal units including the features “wherein, the at least one bottom barrier is adjustable along the conduit to various positions to define different spacings with the top barrier, the different spacings corresponding to different quantities of the solid medicinal units“ in combination with the rest of the claim language is not taught by the prior art.
Claims 17-18,20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-33,35 are allowed.
The following is an examiner’s statement of reasons for allowance: a medication dispensing kit including the features “wherein the lengths of the conduits of the plurality of measurement chambers are different“ in combination with the rest of the claim language is not taught by the prior art.
Claims 37-45 are allowed.
The following is an examiner’s statement of reasons for allowance: a medicament dispenser for solid medicinal units including the features “at least one bottom barrier which is adjustable along the length of the conduit to define different spacings with the top barrier“ in combination with the rest of the claim language is not taught by the prior art.
Claims 46-53 are allowed.
The following is an examiner’s statement of reasons for allowance: a medicament dispenser for solid medicinal units including the features “one or more notched pockets being formed in the measurement chamber along the length of the conduit; a first removable bottom barrier formed to be removably received in one or more of the notched pockets to close off the conduit“ in combination with the rest of the claim language is not taught by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8833602; US 20140138398; US 20090218363; US 20070186923.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651